Sherwood, J.
The defendant in this case was treasurer and collector of taxes in the plaintiff township from 1875 until 1882.
The plaintiff’s claim is that, in April, 1882, at the time the *562defendant went out of office, be owed the towtish'ip $7,225.88, instead of1 $7.24.68, as. claimed by the- defendant,' and which amount he accounted for and paid ovei’ to his successor.
The .defendant claims'that he settled his official account with.,the township board at the end of éach year during the time that he held the office, and that he accounted each time for all the moneys he had received to the board, and to their-entire satisfaction, and that he held the- board’s statements to that effect; that the last settlement with the township board was'held on the- twenty-eighth day of March, 1882; that at this time his entire accounts for all his terms of service were reviewed a'nd examined, after which a final settlement was made, and his accounts were found satisfactory to the entire board, and all the members thereof signed a state-' ment of the result and their determination of the matters, and that the amount then owing by the defendant was as before stated..
The plaintiff’s contention is that the testimony shows, con-' ceding the claimed settlements were made, that there were each year balances due the town from $2,892.71 to $5,125.44, and that none of these were carried, over, to the succeeding years, when settlements-were made, as they should have been; that if all the transactions previous to the year 18S1 are' thrown aside, and the balance due the town brought forward into the accounting for 1882, as it should have been, still there would be owing on that settlement alone, to that township, $2,035.56, instead of the sum of $724.68, .as accounted for by defendant.
Upon these two theories of the parties the testimony in the case was taken, and the cause submitted to the jury by the court, and a verdict was obtained for the defendant; and unless some error was committed by the court in passing upon questions arising upon the trial or in the charge, the verdict and judgment must stand.
The jury found specially, upon a question submitted to them by the court at the request of counsel for defendant,—
“ That the defendant did, as township treasurer and collector of taxes, settle with the township board each year during *563the time he was township treasurer and collector of taxes for the said township of Monroe.”
They also in like manner found the amount due on the last' settlement from the defendant was: $724.63, and that he paid the same over to his successor in office. • .
It is not our province to consider the facts further than becomes necessary to ascertain whether or not the law has been applied correctly. Still we must say that the results reached by counsel for plaintiff in his brief have impressed us most favorably.
We have carefully considered the points made in all the assignments of error, but have discovered no rulings of'the circuit judge which could have affected the jury prejudicially to the right's of the plaintiff ; and it is therefore unnecessary to discuss separately .or at length the errors assigned-
The case was both'an-important and peculiar one upon its facts, and a further discussion of the questions of law arising thereon could be of little benefit or interest, except to the parties immediately concerned. It is therefore unnecessary that the several rulings of the circuit judge be further considered in this opinion.
The judgment must be affirmed.
The other Justices concurred.